Case 8:20-cv-02172-CJC-ADS Document 16 Filed 01/06/21 Page 1 of 2 Page ID #:428

                                                                       JS-6
   1
                          UNITED STATES DISTRICT COURT
   2                                                                     1/6/2021
                        CENTRAL DISTRICT OF CALIFORNIA
   3
   4
       BHH AFFILIATES, LLC, a Delaware         Case No. SACV 20-02172-CJC (ADSx)
   5   limited liability company,
   6               Petitioner,
                                               [PROPOSED] JUDGMENT
   7   v.                                      CONFIRMING
                                               ARBITRATION AWARD
   8   SUZANNE ANDERSON
       PROPERTIES, LLC, a Texas limited-
   9   liability company; ALLIANCE
       REALTY, INC., an Oklahoma
  10   corporation; SUZANNE ANDERSON
       PROPERTIES OKLAHOMA, LLC, an
  11   Oklahoma limited-liability company;
       and MICHAEL B. HUFF, an
  12   individual,
  13                  Respondents.
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 8:20-cv-02172-CJC-ADS Document 16 Filed 01/06/21 Page 2 of 2 Page ID #:429



   1         The Court, having fully considered Petitioner BHH Affiliates, LLC’s Petition
   2   and Memorandum of Points and Authorities in Support To Confirm Arbitration
   3   Award, proof being made to the satisfaction of the Court, and good cause appearing,
   4   GRANTS the Petition and hereby enters final judgment for BHH Affiliates, LLC
   5   and against Respondents Suzanne Anderson Properties, LLC (“Anderson
   6   Properties”); Alliance Realty, Inc. (“Alliance Realty”); Suzanne Anderson Properties
   7   Oklahoma, LLC (“Anderson Properties Oklahoma”); and Michael B. Huff (“Huff”).
   8         ACCORDINGLY, IT IS HEREBY ORDERED, ADJUDGED, and
   9   DECREED as follows:
  10         1.     Pursuant to 9 U.S.C. § 9, the September 30, 2020 Arbitration Award, in
  11   BHH Affiliates, LLC v. Suzanne Anderson Properties, LLC, et al., JAMS Ref. No.
  12   1200057044, attached as Exhibit Y to the Petition to Confirm Arbitration Award’s
  13   supporting declaration, is hereby confirmed in full.
  14         2.     All findings in the Arbitration Award, shall therefore be treated as if
  15   ordered by this Court.
  16         3.     The Court enters judgment upon the Arbitration Award in favor of
  17   Petitioner and against Respondents in the amount of $1,970,881.24, plus post-
  18   judgment interest to be determined by applicable law until satisfied.
  19
       DATED: January 6, 2021
  20
  21
  22                                         ____
                                                _______________
                                                              ___________________
                                             ___________________________________
                                                  HON. CORMAC
                                                       CORM MAC J. CARNEY
  23                                          UNITED STATES DISTRICT JUDGE
                                                                        JU
                                                                         UDGE
  24
  25
  26
  27
  28


                                               -1-
